    Case 19-22565          Doc 14         Filed 05/22/19 Entered 05/22/19 20:20:05                   Desc Main
                                           Document     Page 1 of 13




Tyl            S N 1596
           l          .
J     A. .        S N1 1
         l          .
AL RI E ITE LL
    5J l            S    2
  .O.    1 9
S            CA 921 - 9
T l           5    5 - 6
       l 619 59 -1 5

AL RI E ITE LL
   E   2 S
O    T    5

A       y        Movan
    y             S                 C.                 T            N                  M ll          T
N                T              T    C             l         C A T              . Al                 T   2   -
1       M             -T             C             S       2   -1 C



                       I T E U ITE STATES A                        RU TC COURT

                       FOR T E ISTRICT OF UTA                      SALT LA E CIT


                                                                           yC      N . 19-22565-JTM

MATT E           JAMES EASE                                C           1

                           .                                   . J l T. M

 91 E                  C                                           FILE ELECTRO ICALL
E l M                               5-5

SSN T N            -       - 6 5



                MOTIO FOR I REM RELIEF FROM T E AUTOMATIC STA


            y               S                C.                    T                   N         M ll        T

            N                   T             T   C            l                C A T         . Al


                                          -1-                    CASE NO. 19-22565-JTM
                       MOTIO FOR I REM RELIEF FROM AUTOMATIC STA
        Case 19-22565                              Doc 14                Filed 05/22/19 Entered 05/22/19 20:20:05                                                         Desc Main
                                                                          Document     Page 2 of 13




                                                                                                                                                          1
T            2               -1                M                             -T                C                              S       2        -1 C               M

                                                                                                                 y        11 .S.C.             62                                     l                 y

l                                    91 E                         C                            E l M                                                5-5           . T

                             y                                                                                                                      ly                                         .

                                               I             FACTUAL A                               ROCE URAL SUMMAR

         1. T                        M              l                                              yl                             91 E                        C                                E l

M                                                  5-5                                     y .

         2. T                                       l                                                                                                                                          M y

                                                         M y                           M                 J                                                                                ll        ly

                                           l                                 y                                   l                                                    y

         C                       .

             . O                                                 y2           2                                                                     y                                                   l

                         2                 .                 N                                                           y l          A                           l       l                        .A

         y                   N                                                         E           A                                                  y                           .

             . T                 N                               y                         T                                      T                                                                y.

A                y                                           T                                                            E                                                                             y

                         .

         5. M                                           ly       l                                                       N                                                            l        . See

E                    A.




1
    T                                 ll                                                                     y                                                                    . .C . .
                     l           l                                   y        . .              . .                                        Al
                                     .M                                        y                                         Al                                               ly                   l    ly
                 Al                                                                                                                                                                                  .
    .            . .                  .
2
                                      l 2 1                      2 1                                 l           l            E                                               l           l
                             y        l 9 1                              l       l                           y                    M                                   C                                 l
                                                                                       l                             .
    T        N                                 T                  ll           .  ly
                                                                  -2-                    CASE NO. 19-22565-JTM
                                               MOTIO FOR I REM RELIEF FROM AUTOMATIC STA
    Case 19-22565                    Doc 14                  Filed 05/22/19 Entered 05/22/19 20:20:05                                                                     Desc Main
                                                              Document     Page 3 of 13




     6. T                            T                                                 M                .A                 y                 A                                              T

                                 E                       C                                                             y                      .

         . O                     A               l 12 2 19                                                                 l

                 C           y                                                                     y

S                        y                                   .A                y                               l                                                                    E

                                                 y                     .

         . T                                                                                   N                   A           l1           2 19                       9 9 . 1.

     9. A A                      l                                             M                   1   2 19. T                                        l                  95             .   .

     1 .M                                                                          l                                                y                                  e even

         l       l                                            2 15.

     11. E               l                                    ll                                                   M y              l                                      y l

                                                  y l         .

     12. T                                               l                 l           C               1                                y                         l                 2 15

             l                                       y                     l                                                                      l               l             l

             l                                                                                             l               ly                                               l

                                                                   .

     1 .T                l                                                                                                                                        ll

                     l                            . T                                      l               l                                              l

                                                                                                                                l

     .

     1 .T                                l                                     y l                         y       l                                          y            ll


..


..


T                C                           l                       .                         y
                                                    - -                    CASE NO. 19-22565-JTM
                                 MOTIO FOR I REM RELIEF FROM AUTOMATIC STA
Case 19-22565     Doc 14     Filed 05/22/19 Entered 05/22/19 20:20:05          Desc Main
                              Document     Page 4 of 13




  F                             C            F
  S                                                          R
                 F
  A        25    A      21      15-2                 O                  2 15                        l
  2 15           2 15                        M y         l         ly               l
                                                                                                l


                                                                               C
                                                                                                l
                                                                                    .

  J    y 22      J    y 15      16-2 2                   l         ly                               l
  2 16           2 16                        M y                                    l
                                                                  y 19 2 16                             l .

  M y 16         M y 12 2 16 16-2 112                    l         ly                               l
  2 16                                                                              l
                                                     J       2     2 16                         l .

  O          1   O      1       16-29    2                                                          l
  2 16           2 16                        M y                                    l
                                                     N              22 2 16                     l .
                                                                               M
                                                                                        l
                                                                                l



                                                                                                        1
                                                                                            .
  M      1       M              1 -21    2               l         ly                               l
  2 1            2 1                                                                l
                                                     A       l1    2 1                          l .




                                    - -                    CASE NO. 19-22565-JTM
                 MOTIO FOR I REM RELIEF FROM AUTOMATIC STA
Case 19-22565       Doc 14    Filed 05/22/19 Entered 05/22/19 20:20:05      Desc Main
                               Document     Page 5 of 13




  J   19        J      15 2 1    1 -2521                                                     l
  2 1                                        M y                                 l
                                                      J ly 25 2 1                            l .
                                                                            M
                                                                                     l
                                                                             l



                                                                                                 1
                                                                                         .

  S             S                1 -2                     l      ly                          l
  25 2 1        22 2 1                                                           l
                                                      O         25 2 1                       l .

  M y 21        M y1     2 1     1 -2 592                 l      ly                          l
  2 1                                                                            l
                                                      J       5 2 1                          l .

                J ly 2 2 1       1 -2 91                  l      ly                          l
                                             M y                                 l
                                                      J ly 26 2 1                            l .

  O        12   O        11      1 -2 611                 l      ly                          l
  2 1           2 1                          M y                                 l
                                                      O          1 2 1                       l .

  J    y        J    y           19-2   62                l      ly                          l
  2 19          2 19                                                             l
                                                                y 19 2 19                    l .




                                   -5-                    CASE NO. 19-22565-JTM
                MOTIO FOR I REM RELIEF FROM AUTOMATIC STA
    Case 19-22565           Doc 14      Filed 05/22/19 Entered 05/22/19 20:20:05                 Desc Main
                                         Document     Page 6 of 13




        A l 16          A l 15                  19-22565         M
        2 19            2 19                                     J
                                                                                                         l

                                                                                                                y
                                                                                                 M
                                                                                                 J
                                                                                                     A       l 12
                                                                                                 2 19
                                                                                                    y
                                                                                                 M
                                                                                                  l
                                                                                                               y.


                                                                                                  l
                                                                                                      l
                                                                                                 M y 1 2 19



                                                                                                   .


                                        II        LE AL AR UME T

A       E TOR      AS O E UIT I T E RO ERT A    T E RO ERT IS OT
                   ECESSAR FOR A EFFECTI E REOR A I ATIO

                  11   .S.C.       62       2                    y           l           l                          y

                        y                                            y       y               y                      y

              y                                            . T                   y

              y                y                       l                 y

    .    62       1-2. T                                             M               C

                                                   y                     y

                       y                y                                        .


                                          -6-                    CASE NO. 19-22565-JTM
                       MOTIO FOR I REM RELIEF FROM AUTOMATIC STA
         Case 19-22565                                   Doc 14                    Filed 05/22/19 Entered 05/22/19 20:20:05                                                      Desc Main
                                                                                    Document     Page 7 of 13




                                                          S                        62           2            y                                                                                     l

                                 y             ll                                                    . n e                ve                    a                        1           . . 51            5

         .           .                   2   9                                                  .S           62           2               l         C                        l                    ll

                                                    ly                                                            y                                                                   y

                         y

S                62                  1 . n e San                              e en e             ae      5   . . 6 5 61                                 .S. .C l. 19

                             l           n e              e 216 . . 2 2 2 6                                       . S. .O                     199

             y                                             y                       l                         ly                                         62           2 .                      yl

                                                                                                             y                            y                                                                y

                 y               . n e on a e 1                                            . . 25        2                . S. .N. . 1995

                                                          y                   ly                                                  l                                                       y

          y. T                                 y              l                            95        .           A                    l                              M           1    2 19. T

                                                                                                                 9 9 . 1. T                                          y                            y

    95           .           -           9 9 . 1                  -                9 . 1.A                                y                                          lly l

                                         y                                     y. A             y            A                l                                                  E            E

                                             y                            .

                                                                                                                                                                                 y                         y

                                                                      .                l                              l                                          l

    ly                               l                        l                                                                                                                               y

         ly                                                               l                          y                                                       .




                                                                       - -                    CASE NO. 19-22565-JTM
                                                    MOTIO FOR I REM RELIEF FROM AUTOMATIC STA
    Case 19-22565                            Doc 14                Filed 05/22/19 Entered 05/22/19 20:20:05                                                    Desc Main
                                                                    Document     Page 8 of 13




    MO A T IS E TITLE TO RELIEF FROM T E AUTOMATIC STA                                                                                                         URSUA T
                        TO   USC
               T                                                    y                                             l            y                               y                   l

    l              l                                      y l           ly                                                                 l y                              C

                                                 l                      11 .S.C.                   62            .S                62                                            yC



               O                                           y                                                                                                                ll
                               l                               y                                                                                                            y
                                                     ll                   y                                                        y

                                                               y                                         l                y                                             y
                                                  l                                    y                                           l               y
                                                                                                                                                                            5
                                                 l                                                                                               l y
                                                                    l

                       A                                  ll                                                                                           l                    y
                                                                                                                                         l
                                        l    l                          y l                                           l                y.


11           .S.C.             62                . C                                   11      .S.C.             62                                                     yC

2        5                                                                       l         .   n e       e a nv                        2 12            . E              S5 6

    1                  .       .             2 12              o n               . .           . N . 1 9- 1                            .                            11           .S.C.

    62                         ll                                                l                                                                             y

                                    l                 y                                            y                                              y

    l                                       l                                y                                                                         l y

                           l                     l                  l                      l   l                                                               y.

         T      C                                              -                                                                                                    l

    62             .A J                     T                                        ea

5
                                                 yT                lC                      A       2 1       S            62                               y
                                                  .
                                                               - -                    CASE NO. 19-22565-JTM
                                            MOTIO FOR I REM RELIEF FROM AUTOMATIC STA
    Case 19-22565                        Doc 14           Filed 05/22/19 Entered 05/22/19 20:20:05                                                              Desc Main
                                                           Document     Page 9 of 13




                                         ll l                                     y                                          1                                             y
            l                                              2                                                                  l y
                                                                   l                                                                                                           l
                       y                                                l                                                                                          l       l
                               y l                                     l              y.
n e ea                          15              .   .                       . 12 2 12 . A

l                 . See         .

                               E TOR S          A       RU TC IS              ART OF A SC EME TO                                 I    ER              ELA OR       EFRAU
                                                                                 T E CRE ITOR

                  T                      yC                                                                                                                       9 C

                  y                                     yC                                                                            l                                                l

l                 n e ea                 15         n      n eS                       95 . . 11                     19                    .       .        .2

                                                    n e        n an               o e              ev       n            6           . .2             2           . C. . C l.

2       6.                                                                                         l                     l                                             l

                                                                                                                                              l        .

                                                                              l                                 l                                 y                                l

                                    y               l              l                                                                                   y               -

        y                           l                     ll                                   l                l                .T

    l              l                l                                                      l                                 l                ly

            lly                                 l                                                       l                    l                                                         1

                           l                                   .

..

..

..

..

..
                                                           -9-                    CASE NO. 19-22565-JTM
                                        MOTIO FOR I REM RELIEF FROM AUTOMATIC STA
Case 19-22565                             Doc 14         Filed 05/22/19 Entered 05/22/19 20:20:05                                                                   Desc Main
                                                          Document     Page 10 of 13




                            l                                                                                      M y                                      l

                  lly                                                        l . E                         l                                        lly l

              l                                     l                                                                      l           yl                            11 .S.C.

62                .                                                                                                                y                                       y             l

                                                l                                 M y                l         l                                .T

 ll                   2 15                l         2 1                              C                                                                  l                        l

              .

                  yA            l 16 2 19                                                            ly                    l                l                l

             M y                                                11           SC          62                                                 l                          l

                        y. T                                        l                                                                               y       A         l 12 2 19

                        l                                                                                          y                                                                 l

                                         y. T                                                                                                   y                              l y

         l                  l                           C                                                                      l                .

                                     T    E SC EME I                OL E   OT T E FILI OF RE ETITI E T EL E
                                A        RU TC FILI                 SA   A U AUT ORI E TRA SFER OF T E RO ERT

             T                                                                       y       l             ly                                               y

                  y l                                                                                                                                                                        .

                                                    y                                                                              l l                                                       -

                                                y                       l ly                                                                                l y                      l

         l                       l                                                       y                     . n eM                           e       1           . . 1 9 192

             . N. .             19 9                    n e              o 9         . . 12              129                       . N. .            19         .

             T                                          l       l                        y       l                                              M                          l         lly

                                          l                                                                            l                   y. A                     lly M

                                                    l       l                            l                                             y

     l                  y                                   y            .

                                                            -1 -                   CASE NO. 19-22565-JTM
                                         MOTIO FOR I REM RELIEF FROM AUTOMATIC STA
    Case 19-22565                             Doc 14               Filed 05/22/19 Entered 05/22/19 20:20:05                                                     Desc Main
                                                                    Document     Page 11 of 13




                                                                       l                                                                                                      l y

                    C                    .

           l                     .                        l                                                         l                                                    ll

l                                             l                                                                                                       .T        ly            l

                             l                    l       y                l                                            ll                        l   .C             ll

    l y                                                                             l                       l               l                              M y

                             y                            y                                                 C                    .

                                                                       III          CO CLUSIO

               T             l                            y l                          2 15                                                                                       y

                                                                                            y                                            l                      l y

                         C                                                                                                                             l

            y. A                             ly       C                             l                                   l                                            y                11

    .S.C.           62               .


                     EREFORE M                                                     lly              y                   O

               1.            T                                                          y           11          .S.C. 62                              ll   M                           y

                                                                                    l           l               -                            yl

       l                                                                                                y

               2.            T               O                ll                                                                     y                                                 y

C                                                                              l                    y l                      l                         y

      y                                               y                                                                                                     y                 l

                l        l               -                    yl                                                                                            y                     l



                .                                     M                                                                                                                                l

                                                                   l               l            l


                                                                - 11 -                 CASE NO. 19-22565-JTM
                                             MOTIO FOR I REM RELIEF FROM AUTOMATIC STA
    Case 19-22565      Doc 14    Filed 05/22/19 Entered 05/22/19 20:20:05            Desc Main
                                  Document     Page 12 of 13




l                 l



         .                M                            l             y

                                 y                                               l

N            ll              l   l   -        yl

        5.               M                             l                                              .

                                                               lly

                                                   AL RI        E ITE LL




        M y 22 2 19
                                                   T   E             C
                                                   A       y             Movan       y
                                                   S              C.                     T
                                                   N             M ll            T                N
                                                         T        T C                             l
                                                     C A T    . Al                                T
                                                   2  -1     M                               -T
                                                   C       S    2  -1 C




                                         - 12 -                 CASE NO. 19-22565-JTM
                      MOTIO FOR I REM RELIEF FROM AUTOMATIC STA
 Case 19-22565                   Doc 14            Filed 05/22/19 Entered 05/22/19 20:20:05   Desc Main
                                                    Document     Page 13 of 13




                                           CERTIFICATE OF MAILI


                   y             y             M y 22 2 19          l       y                 M           ll

                       ll

 E TOR
M      J
  91 E                  C
E l M                    T             5

 E TORS ATTOR E



 .O.           29 1
S l            C y     T         11
  A                         l.

TRUSTEE

   J
  5S           M       S
S      6
S l            C y T             111
       l        1 .

U S TRUSTEE

           S       T
                            l              l   .
  5S           M       S
S
S l            C y T 111
  ST             19.S .EC                          .

 ORRO           ER

 91 E                   C
E l M                    T             5-5


           M y 22 2 19                                         n e        e
                                                             AN E J.      ES



                                                   -1 -                   CASE NO. 19-22565-JTM
                                MOTIO FOR I REM RELIEF FROM AUTOMATIC STA
